CURREY, C. J.
The defendant, the sheriff of Santa Barbara county, was indicted under the sixty-sixth section of the act concerning crimes and punishments, for the crime of embezzling and stealing certain personal property belonging to the county: Laws 1850, p. 236. He demurred to the indictment on the grounds: “1. That it does not substantially conform to the requirements of sections two hundred and thirty-seven and two hundred and thirty-eight of the Criminal Practice Act, and that it does not state the facts constituting the offense in ordinary and concise language; 2. That more than one offense is charged in the indictment; 3. That the facts stated do not constitute a public offense.”
The court sustained the demurrer on the second ground assigned and gave judgment for the defendant.
We are of the opinion the judgment should be affirmed, not for the reason that more than one offense is charged in the indictment, but for the cause of demurrer first assigned1. Judgment affirmed.
We concur: Sawyer, J.; Sanderson, J.